Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it is more than one paragraph and it uses the phrase “The present disclosure relates to ..” (1st sentence), which can be implied.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 22, 24, 26, 29, 31 – 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 20060068823; which has been provided in the International Search Report)

Regarding claim 1, Kwon discloses a method in a radio access node for communicating with a radio terminal in a network system (Abstract; wherein the radio access node is the BS and the radio terminal is the MSS; [0005]), comprising the following steps:
transmitting to the radio terminal a mapping between a first set of identifiers and a second set of identifiers, each identifier identifying a reference signal in a network system ([0032]; wherein the 1st identifier and the 2nd identifier are the BS indexes and BS IDs respectively), and
communicating with the radio terminal using at least one identifier in the first set of identifiers ([0044] – [0045]; Fig. 4).


Regarding claim 2, Kwon discloses wherein at least one of the identifiers in the first and/or second set of identifiers identifies a reference signal of one of a cell and a beam ([0005] discloses MSS receives channel request message; wherein the identifiers will correspond to that of the neighboring base stations i.e. neighboring cell).

Regarding claim 3, Kwon discloses each identifier in the first set of identifiers is represented using fewer hits than the corresponding identifier in the second set of identifiers ([0056] – [0059] discloses reduction in number of bits).

Regarding claim 4, Kwon discloses the mapping is transmitted to the radio terminal as part of a measurement configuration ([0032]).

Regarding claim 5, Kwon discloses the second set of identifiers is used in a reference signal for intercell mobility between cells and/or beam management ([0058]; wherein the intercell mobility between cells is interpreted as the handover).

Regarding claim 6, Kwon discloses the reference signals identified by the first set of identifiers are determined based on measurements of corresponding reference signals performed by the radio terminal ([0013]).

Regarding claim 7, Kwon discloses determining based on one or more measurement reports received from the radio terminal and each measurement report including at least one of the identifiers in the second set of identifiers, the corresponding set of first identifiers to be used in the mapping ([0013]).
 
Regarding claim 8, Kwon discloses the number of identifiers in the first set is equal to or less than the number of identifiers in the second set ([0033] – [0042]).

Regarding claim 9, Kwon discloses the step of communicating comprises receiving from the radio terminal a measurement report including at least one of the identifiers in the first set of identifiers, the measurement report reporting about a measurement result of a measurement performed by the radio terminal on a reference signal identified by the corresponding one of the identifiers in the second set of identifiers ([0045]).

Regarding claim 10, Kwon discloses the step of communicating comprises transmitting a command to the radio terminal, the command including one of the identifiers in the first set of identifiers and instructing the radio terminal to perform a measurement on a reference signal identified by one of the identifiers in the second set of identifiers ([0014]).

Regarding claim 11, Kwon discloses the step of communicating comprises transmitting a command to the radio terminal, the command including one of the identifiers in the  

Claim 12 is similarly analyzed as claim 1	, with claim 12 reciting equivalent limitations as seen from the radio terminal side.

Claim 13 is similarly analyzed as claim 3.

Claim 14 is similarly analyzed as claim 4.

Claim 15 is similarly analyzed as claim 5.

Claim 16 is similarly analyzed as in claim 9.

Claim 17 is similarly analyzed as claim 7.

Claim 18 is similarly analyzed as claim 8.

Claim 19 is similarly analyzed as claim 9.

Claim 20 is similarly analyzed as claim 2.

Claim 21 is similarly analyzed as claim 11.

Claim 22 is similarly analyzed as claim 10.

Claim 26 is similarly analyzed as claim 1, with claim 26 reciting equivalent apparatus limitations. Processor, memory, transceiver are inherent in BS and MSS, i.e. base stations and radio terminals.

Claim 24 is similarly analyzed as claim 12, with claim 24 reciting equivalent apparatus limitations.

Claim 29 is similarly analyzed as claim 12, with claim 29 reciting equivalent apparatus limitations. Processor, memory, transceiver are inherent in BS and MSS, i.e. base stations and radio terminals.

Regarding claim 31, code, execute don processing resources is inherent in a base station and mobile terminal.

Claim 32 is similarly analyzed as claim 31.

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to handover in wireless systems:

Hong et al.  (US 9497666) discloses a method for handover in environment connected to multiple base stations and apparatus therefor.
Cheng et al. (US 9713040) discloses communication system, mobile terminal, router, and mobility management entity.

Contact Information






Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADOLF DSOUZA/Primary Examiner, Art Unit 2632